DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2018/0218320), hereinafter Lee.
	With respect to claims 1, 11, and 13, Lee teaches in figure 1 and paragraph 0041 a container handling verification device (glasses 12 with RFID tag reader 56 – figure 2) for use with containers to which is fixed an RFID tag 132 (paragraph 0042) containing data. The device includes a device user interface adapted to emit user-detectable signals (the glasses 14 include an electronic assembly 24, wherein the electronic assembly includes a transceiver 28, a hands-free user input 30 configured to allow a user to send various signals, and an output device 32 configured to present information to the user - paragraph 0047); at least one device attachment element adapted to releasably attach the device to a part of the body, other than the hands, of a user of the 
	With respect to claims 3 and 7, Lee discloses in paragraphs 0054, 0055, and 0102, the container handling verification device, wherein the device user interface includes a display screen, 54.
	With respect to claims 8-10, see Lee’s teachings above with respect to claim 1. Additionally, paragraph 0101 discloses using Bluetooth.
	With respect to claim 12, Lee illustrates in figure 4, the method wherein the step of causing the CPU is effected, at least partially, by moving the device into proximity to the tag.
.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2018/0218320), hereinafter Lee, in view of Mazzone (2019/0197273).
	Lee’s teachings are discussed above. With respect to claims 4 and 5, Lee teaches in paragraph 0102, including visual indicators including lights. Lee however fails to specifically teach the user-detectable signals including a plurality of colored visible signals or a vibration generator and further fails to teach the device having an arm strap for attachment to a user’s arm.
	With respect to claim 2, Mazzone illustrate in figures 1 and 2, the user device including an arm strap for attachment to a user’s arm.
	With respect to claims 4-6, Mazzone teaches the user device including multi-colored visible signals as well as a vibration generator adapted to cause the device to vibrate.
	In view of Mazzone’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to instead mounting the .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892, reference cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
December 3, 2021